Citation Nr: 0014195	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-29 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

REMAND

The veteran had active duty from June 1967 to June 1969.  

This appeal arose from a June 1995 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Department of Veterans 
Affairs (VA), Regional Office (RO), in which the RO 
determined that new and material evidence to reopen a claim 
of service connection for a back disability had not been 
submitted.  

In September 1986 the veteran made a claim of service 
connection for a back disability.  The RO denied the claim in 
November 1986 and received a VA Form 21-4138 from the veteran 
in April 1987 expressing his dissatisfaction with the rating 
decision.  A careful review of the claims file shows that a 
Statement of the Case (SOC) was not issued in response to the 
VA Form 21-4138 from the veteran expressing his 
dissatisfaction with the rating decision.  A deferred rating 
decision dated August 1987 indicated that a letter should be 
sent notifying the veteran of the need for new and material 
evidence to reopen his claim.  

Voluminous VA outpatient treatment records were submitted 
between May 1987 and April 1994.  In February 1994 the 
veteran wrote the RO stating that he wished to continue his 
claim of service connection for a back disability.  The RO, 
in June 1995, issued a rating decision stating that new and 
material evidence to reopen a claim of service connection for 
a back disability had not been submitted.  

However, since the November 1986 rating decision was not 
final when the veteran submitted VA Form 21-4138 in April 
1987 expressing his dissatisfaction with that rating 
decision, such a statement should be construed as a Notice of 
Disagreement.  

Where the claimant, or the claimant's representative, within 
the time specified, files a notice of disagreement with the 
decision of the agency of original jurisdiction, such agency 
will take such development or review action as it deems 
proper under the provisions of regulations.  If such action 
does not resolve the disagreement either by granting the 
benefit sought or through withdrawal of the notice of 
disagreement, such agency shall prepare a statement of the 
case.  38 U.S.C.A. § 7105 (d)(1) (West 1991); 38 C.F.R. 
§ 19.26 (1999).  

In Manlincon v. West, 12 Vet. App. 238 (1999), The United 
States Court of Appeals for Veterans Claims (the Court) 
indicated that in a case in which a veteran expressed 
disagreement in writing with an RO decision and the RO failed 
to issue a Statement of the Case, the Board should remand, 
not refer, the issue to the RO for issuance of an SOC.  
Accordingly, the Board must remand this claim to the RO for 
the issuance of a Statement of the Case (SOC) on the merits.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v Gober, 10 Vet. App. 433, 436 (1997).

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should issue the veteran a SOC on 
the merits with respect to his claim of 
entitlement to service connection for a 
back disability, to include notification 
of the need to timely file a substantive 
appeal to perfect his appeal on this 
issue.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



